As filed with the Securities and Exchange Commission on March 20, 2013 Registration No. 333-167079 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 D. Medical Industries Ltd. (Exact name of Registrant as specified in its charter) Israel (State or other jurisdiction of (Primary Standard Industrial Classification incorporation or organization) Code Number) Not Applicable (I.R.S. Employer Identification Number) Granot Mobile Post Hefer, Israel +972 (73) 250-8715 (Address, including sip code, and telephone number, including area code, of registrant's principal executive offices) Spring Health Solutions Inc. One Bridge Plaza North, Ft. Lee, New Jersey 07024 (201) 849-4413 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Phone: +972-3-607-4444 Fax: +972-3- 607-4422 Approximate date of commencement of proposed sale to the public: Not Applicable If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statement filed on Form F-1 (the “Registration Statement”): Registration Statement No. 333-167079, originally filed May 25, 2010. D. Medical Industries Ltd.(the “Company”) intends to file a Form 15F to terminate its duty to file reports under Section 13(a) and 15(d) of the U.S. Securities Exchange Act of 1934, as amended.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to withdraw from registration the securities registered but unsold under the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormF-1 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Granot, Israel on the 20th day of March, 2013. D. MEDICAL INDUSTRIES LTD. By: /s/ Orly Benizri Solomon Name: Orly Benizri Solomon Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 20th day of March, 2013. Signature Title /s/ Orly Benizri Solomon Chief Executive Officer (principal executive officer) Orly Benizri Solomon /s/ Uri Ben-Or Chief Financial Officer (principal financial and accounting officer) Uri Ben-Or /s/ Yaacov Bar Lev Chairman of the Board Yaacov Bar Lev /s/ Shimon Cohen Director Shimon Cohen /s/ Malka Galia Director Malka Galia Director Youval Mor-Mously Pursuant to the requirements of the Securities Act of 1933, as amended, the undersigned, the duly authorized representative in the United States of D. Medical Industries Ltd., has signed this form on the 20th day of March, 2013. SPRING HEALTH SOLUTIONS INC. By: /s/ Orly Benizri Solomon Name: Orly Benizri Solomon Title:Chief Executive Officer 3
